            Case 1:21-mj-07005-JCB Document 21 Filed 02/05/21 Page 1 of 2




                                   MASSACHUSETTS FEDERAL DISTRICT COURT
                                             Boston Division


                      UNITED STATES,                         Case No.: 21MJ7005


                              v.                             MOTION TO DISAPPEAR

                      MARK SAHADY,



                  HERE COMES RINALDO DEL GALLO, COUNSEL FOR MARK SAHADY

I hereby move to be given leave to file a disappearance from this case. The reasons are as such:

1. Despite Mr. Mark Sahady clearly having the economic means to pay me, I have yet to be paid for representing
him, having invested many, many hours into his case. I checked my post office box today, at Friday, February 05,
2021, and I have not received a check for work on this case, despite plenty of time for the check to arrive here. 1

2. Despite having called his house and his cell phone on seemingly innumerable occasions over many days, several
times a day, save for the Friday after the day he was released, he has not returned any of my calls. Nor has Mr.
Sahady replied to my e-mails.

3. I must regrettably and respectfully report that I have no way of way of notifying Mr. Sahady of upcoming courts
date.

4. I have put a great time into preparing a brief to have the court reconsider the conditions of pre-trial release, but
my client will not in any way communicate with me.

I hereby attest, under pains of perjury, that the aforementioned assertions of fact are true or believed to be true,
all beliefs are believed to be true, and all assertions of law are beliefs believed to be true.

                  Dated this Thursday, January 21, 2020




                                                            Attorney Rinaldo Del Gallo, III
                                                            PO Box 1082
                                                            Pittsfield, MA 01202-1082
                                                            (413) 445-6789
                                                            BBO 632880
                                                            RinaldoDelGallo@gmail.com

                  1
                      I have received some payment in another matter, but not this case.
           Case 1:21-mj-07005-JCB Document 21 Filed 02/05/21 Page 2 of 2




                 CERTIFICATE OF SERVICE



                 I, Attorney Rinaldo Del Gallo, III, hereby certify that on Friday, February 05, 2021, a copy of this

document was e-mailed to the Honorable United States Attorney William Bloomer of the United States

Department of Justice at william.bloomer@usdoj.gov, and the Honorable United States Attorney

Jessica.Brooks@usdoj.gov.




                 I also hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and paper copies will be sent to those

indicated as non registered participants on Friday, February 05, 2021 .




                                                           Attorney Rinaldo Del Gallo, III
                                                           PO Box 1082
                                                           Pittsfield, MA 01202-1082
                                                           (413) 445-6789
                                                           BBO 632880
                                                           RinaldoDelGallo@gmail.com
